1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   CHARLES WRIGHT,                       No. 2:19-cv-00591 WBS CKD
13               Plaintiff,

14       v.                                ORDER RE: MOTION TO MODIFY
                                           SCHEDULING ORDER
15   USAA SAVINGS BANK and USAA
     FEDERAL SAVINGS BANK,
16
                 Defendants.
17

18
                                  ----oo0oo----
19
              Before the court is plaintiff’s Motion to Modify the
20
     Court’s July 19, 2019 Scheduling Order.      (Docket No. 26.)
21
     Pursuant to the discussion with the parties at the hearing on the
22
     motion, defendants shall respond to the interrogatories
23
     previously propounded by plaintiff by February 10, 2020.
24
     Plaintiffs are not granted leave to propound any additional
25
     interrogatories.   Defendants shall designate the individual who
26
     is most knowledgeable regarding defendants’ procedures, as
27
     previously requested by plaintiff, and shall make such individual
28
                                       1
1    available for deposition, with the deposition to be carried out

2    by March 13, 2020.    No other additional discovery is allowed.

3               Any dispositive motions shall be filed by April 1,

4    2020.    In all other respects the deadlines set by the court’s

5    Status (Pretrial Scheduling) Order (Docket No. 8) remain

6    unchanged.

7               IT IS SO ORDERED.

8    Dated:   January 28, 2020

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       2
